DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al. (US 2015/0279426 A1 – hereinafter Maurer).
Regarding claim 1, Maurer discloses a video processing method, comprising: obtaining a first video including multiple human body objects ([0109]-[0111] – obtaining a video file including students and a teachers); determining a detection region of a first object among the multiple human body objects according to at least one image frame of the first video ([0109]-[0111] – determining at least a face region of a student to perform facial recognition); and performing human behavior feature detection on the detection region of the first object in the first video to obtain a first plot video segment of the first object in the first video ([0109]-[0111] – performing analysis to detect a student’s behavior, e.g. emotional status, interacting with other students such as facing each other or talking to each other, based on movements of their mouths etc., to obtain a first plot video segment to be added to video motion list as further described in at least [0102]).
([0040]); and obtaining a second plot video segment in the second video within the same period as that of the first plot video segment ([0040]; [0109]-[0110]; [0140]; [0148]); wherein the first plot video segment and/or the second plot video segment are/is used for synthesizing a plot video of the first object ([0040]; [0109]-[0110]).
	Regarding claim 6, Maurer also discloses  performing face detection on a plot video segment to determine an optimization processing mode of the plot video segment, wherein the plot video segment comprises the first plot video segment and the second plot video segment ([0040] – performing facial recognition to determine priority of segments); performing optimization process on the plot video segment to obtain an optimized video segment of the first object, according to the optimization processing mode, wherein the optimized video segment is used for forming the plot video of the first object ([0040] – prioritizing segments to facilitate processing, e.g. convenient to be selected for downloading and viewing, etc.).
Claim 19 is rejected for the same reason as discussed in claim 1 above.
Claim 20 is rejected for the same reason as discussed in claim 1 above. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claims 1-2, 6, 19-20 above, and further in view of Sawai (US 2019/0147598 A1 – hereinafter Sawai).
	Regarding claim 3, Maurer also discloses said determining a detection region of a first object among the multiple human body objects according to at least one image frame of the first video, further comprises: performing detection on the at least one ([0109]-[0111] – determining a face region of a student to perform facial recognition).
However, Maurer does not disclose determining the detection region of the first object according to the human body position coordinates and first reference coordinates; wherein the first reference coordinates are coordinates of a first reference article corresponding to the first object.
Sawai discloses determining a detection region of a first object according to human body position coordinates and first reference coordinates ([0033]-[0035]; [0042]; [0065] – coordinates of a hat or a hair accessory); wherein the first reference coordinates are coordinates of a first reference article corresponding to the first object ([0033]; [0065] – e.g. a hat, or a hair accessory, etc.).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sawai into the method taught by Maurer to facilitate recognition of facial features.
	Regarding claim 4, see the teachings of Sawai as discussed in claim 3 above. However, Sawai does not disclose said determining the detection region of the first object according to the human body position coordinates and first reference coordinates, further comprises: obtaining a reference image including multiple reference articles corresponding to the multiple human body objects, wherein the first object corresponds to the first reference article among the multiple reference articles; performing detection on the reference image by an object detection algorithm, to 
	Official Notice is taken that using a reference image that includes templates of articles and determining an article, thus its location or coordinates, by comparing its image with a template in the reference image is well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the well-known technique above into the method taught by Maurer and Sawai to facilitate identifying the reference article’s location in the image.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claims 1-2, 6, 19-20 above, and further in view of Ozog (US 10,027,726 B1 – hereinafter Ozog).
	Regarding claim 7, see the teachings of Maurer as discussed in claim 6 above. However, Maurer does not disclose said performing optimization processing on the plot video segment further comprises: performing, by a shader module, image optimization process on the plot video segment; wherein the shader module comprises multiple processing modules, and one processing module is used for performing a type of image optimization process, wherein the multiple processing modules are maintained in a pool maintenance mode.
	Ozog discloses performing optimization processing on a video segment comprises: performing, by a shader module, image optimization process on the video segment (column 5, lines 3-9); wherein the shader module comprises multiple (column 5, lines 3-9).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ozog into the method taught by Maurer to enhance visual effects of the plot video segments.
Allowable Subject Matter
Claims 5 and 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 recites, “the first plot video segment comprises N first plot video segments, wherein N is a positive integer greater than 1, wherein the method further comprises: setting weights on the obtained N first plot video segments; selecting M first plot video segments from the N plot video segments according to the weights of the N first plot video segments, wherein 1 ≤ M ≤ N and M is a positive integer; wherein the M first plot video segments are used to form the plot video of the first object; wherein the weight comprise a confidence weight W1, a semantic weight W2, a balance weight W3, and an additional weight W4, and the calculation method of the weight W is: W=W1+W2XW3+W4; wherein the M first plot video segments are the M video segments with the highest weights among the N first plot video segments,” which are limitations not disclosed by prior art.
Claim 8 recites, “the optimization process comprises image transformation, said performing face detection on the plot video segment to determine an optimization 
Claims 9-15 are objected at least by virtue of dependency on claim 8 above.
	Claim 16 recites, “the first plot video segment comprises multiple first plot video segments, and the optimized video segment comprises multiple video segments, wherein the optimization process further comprises a three-dimensional process, the method further comprises: performing three-dimensional processing on the obtained multiple optimized video segments to highlight three-dimensional effects, so as to form an initial plot video of the first object, wherein the initial plot video is used for forming the plot video of the first object; wherein the three-dimensional processing comprises three-dimensional transformation, three-dimensional rendering, and pixel blending,” which are limitations not disclosed by prior art.
Claims 17-18 are objected at least by virtue of dependency on claim 16 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484